
	
		I
		111th CONGRESS
		1st Session
		H. R. 2319
		IN THE HOUSE OF REPRESENTATIVES
		
			May 7, 2009
			Mr. Blumenauer (for
			 himself, Mr. Filner,
			 Mrs. Davis of California,
			 Mr. Schrader,
			 Mr. Walden,
			 Mr. DeFazio,
			 Mr. Wu, Mr. Kind, Mr.
			 Kagen, Mr. Al Green of
			 Texas, and Mr. Young of
			 Alaska) introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to make all
		  veterans eligible for home loans under the veterans mortgage revenue bond
		  program.
	
	
		1.Short titleThis Act may be cited as the
			 Veterans’ Home Loan Improvement Act of
			 2009.
		2.All veterans made
			 eligible for home loans under veterans mortgage revenue bond
			 provisions
			(a)In
			 generalParagraph (4) of
			 section 143(l) of the Internal Revenue Code of 1986 is amended to read as
			 follows:
				
					(4)Qualified
				veteranFor purposes of this
				subsection, the term qualified veteran means any veteran who
				served on active
				duty.
					.
			(b)Effective
			 dateThe amendment made by this section shall apply to financing
			 provided after the date of the enactment of this Act under issues issued
			 before, on, or after such date.
			
